Name: 94/485/EC: Commission Decision of 20 July 1994 approving an amendment to the Spanish programme of agricultural income aid for farmers in Castile-LeÃ ³n
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  farming systems;  regions of EU Member States;  agricultural policy;  cooperation policy
 Date Published: 1994-08-03

 Avis juridique important|31994D048594/485/EC: Commission Decision of 20 July 1994 approving an amendment to the Spanish programme of agricultural income aid for farmers in Castile-LeÃ ³n Official Journal L 200 , 03/08/1994 P. 0052 - 0052 Finnish special edition: Chapter 3 Volume 60 P. 0078 Swedish special edition: Chapter 3 Volume 60 P. 0078 COMMISSION DECISION of 20 July 1994 approving an amendment to the Spanish programme of agricultural income aid for farmers in Castile-LeÃ ³n (94/485/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 768/89 of 21 March 1989 establishing a system of transitional aids to agricultural income (1), and in particular Article 7 (3) thereof, Having regard to Commission Regulation (EEC) No 3813/89 of 19 December 1989 laying down detailed rules for the application of the system of transitional aids to agricultural income (2), as amended by Regulation (EEC) No 1110/91 (3), and in particular Article 10 (3) thereof, Whereas on 4 December 1992 the Spanish authorities notified the Commission of their intention to establish a programme of agricultural income aid for farmers in Castille y LeÃ ³n; whereas the Commission approved the programme in its Decision 93/207/EEC (4); Whereas Article 15 of Regulation (EEC) No 768/89 provides that that Regulation is to apply until 31 March 1993 and that no programme of agricultural income aid is to be approved after that date; whereas, therefore, in accordance with Article 7 (1) of the same Regulation, after that date the Commission can only approve technical amendments to programmes of aid to agricultural income; Whereas on 21 March 1994 the Spanish authorities notified the Commission that they had experienced technical problems in processing individual applications for income aid between the date of entry into force of the Decision approving the programme and the deadline for benefiting from the funds entered in the Community budget for 1993 for the programme and that consequently no aid payments had been made between these two dates; Whereas the Spanish authorities have requested that the amount entered in the Community budget for 1993 should be entered in the Community budget for 1994; whereas it seems appropriate to grant this request, given that it is not of a nature to alter the substance of the Decision of 16 March 1993 approving the programme; Whereas the Management Committee for Agricultural Income Aid was consulted on 19 July 1994 on the measure provided for in this Decision; Whereas the EAGGF Committee was consulted on 19 July 1994 on the maximum amounts that can be charged to the Community budget each year under the programme approved, HAS ADOPTED THIS DECISION: Article 1 The programme of agricultural income aid for farmers in Castile-LeÃ ³n notified to the Commission by the Spanish authorities on 4 December 1992, as amended by the communication of 21 March 1994, is hereby approved. Article 2 The maximum amounts that may be charged to the Community budget each year under this Decision are as follows: "(ECU)"" ID="1">1993> ID="2">none"> ID="1">1994> ID="2">16 937 000"> ID="1">1995> ID="2">6 408 000"> Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 84, 29. 3. 1989, p. 8. (2) OJ No L 371, 20. 12. 1989, p. 17. (3) OJ No L 110, 1. 5. 1991, p. 72. (4) OJ No L 88, 8. 4. 1993, p. 48.